DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 24, 28, 31, and 99-101 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 20090296742 by Sicurello et al. (hereinafter as Sicurello1) in view of U.S. PG Pub. No. 20050138451 by Simpson et al. (hereinafter as Simpson).

As to Claim 1, Sicurello1 teaches a method of communication in an analyte monitoring system [Sicurello1, Para 24 and 27, Analyte monitoring system 100] comprising an on body device [Sicurello1, Para 24 and 27, Sensor unit 101 and transmitter unit 102 coupled to the sensor unit in a housing positioned on the body of a user] and a reader device [Sicurello1, Para 24 and 27, Receiver unit 104, hence a reader device], the method comprising: 
wirelessly receiving, by the on body device [Sicurello1, Para 24 and 27, Sensor unit 101 and transmitter unit 102 coupled to the sensor unit in a housing positioned on the body of a 
wirelessly transmitting at least one second response to the reader device [Sicurello1, Para 87-88, Transmitter unit coupled to the sensor unit 101 transmits sensor related data and a key, hence a second response, to the receiver unit 104], wherein the at least one second response comprises data responsive to the command [Sicurello1, Para 87-88, Sensor related data with analyte level, hence data responsive to the command].  
Sicurello1 does not explicitly teach wirelessly transmitting at least one first response to the reader device based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response, wherein the at least one first response comprises dummy data.
However in analogous art, Simpson teaches wirelessly transmitting at least one first response to the reader device based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response, wherein the at least one first response comprises dummy data [Simpson, Para 28, If there is no data available, the WLAN subsystem waits until the expiration of a timer, hence a set time limit, at which time the WLAN subsystem transmits a null frame, hence dummy data].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 to include wirelessly transmitting at least one first response to the reader device based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response, wherein the at least 
As to Claim 6, Sicurello1 modified by Simpson teaches the method of claim 1, further comprising determining whether data responsive to the command is ready for transmission prior to expiration of a set time limit for response [Simpson, Para 37, If there is data available before the expiration of the window time period, the WLAN subsystem transmits the data]. 
As to Claim 7, Sicurello1 modified by Simpson teaches the method of claim 6, further comprising transmitting a first response to the reader device in response to a determination that the data responsive to the command is not ready for transmission prior to expiration of the set time limit for response [Simpson, Para 28, If there is no data available, the WLAN subsystem waits until the expiration of a timer, hence a set time limit, at which time the WLAN subsystem transmits a null frame, hence dummy data].
As to Claim 8, Sicurello1 modified by Simpson teaches the method of claim 6, further comprising transmitting a second response to the reader device in response to a determination that the data responsive to the command is ready for transmission prior to expiration of the set time limit for response [Simpson, Para 37, If there is data available before the expiration of the window time period, the WLAN subsystem transmits the data].
As to Claim 9, Sicurello1 modified by Simpson teaches the method of claim 1, further comprising transmitting a plurality of first responses to the reader device, wherein each first response comprises dummy data, and wherein each first response is transmitted prior to expiration of a set time limit for response [Simpson, Para 28, If there is no data available, the 
    	As to Claim 10, Sicurello1 modified by Simpson teaches the method of claim 1, wherein the dummy data is a predetermined code [Simpson, Para 28, Null frame, hence dummy data].
As to Claim 99, Sicurello1 modified by Simpson teaches the method of claim 1, wherein the dummy data is not responsive to the command [Simpson, Para 28, The WLAN subsystem transmits the null frame after the expiration of the timer].
As to Claim 100, Sicurello1 modified by Simpson teaches the method of claim 99, wherein a dummy status of the dummy data is indicated in a payload header of the at least one first response [Simpson, Para 41, The frame includes a header 608 and a payload 610 which contain data or a null payload].
	As to Claim 24, Sicurello1 teaches an on body device [Sicurello1, Para 24 and 27, Sensor unit 101 and transmitter unit 102 coupled to the sensor unit in a housing positioned on the body of a user] of an analyte monitoring system [Sicurello1, Para 24 and 27, Analyte monitoring system 100], the on body device comprising:   
communication circuitry configured to wirelessly receive a command [Sicurello1, Para 27, 33 and 87, Receive sensor initiate command 810 through wireless link 103] and wirelessly transmit one or more responses [Sicurello1, Para 24, 84 and 87, Wirelessly transmitting a response to the receiving unit 104 through the wireless communication link 103]; and 
processing circuitry configured to generate data responsive to the command [Sicurello1, Para 87-88, Sensor related data with analyte level, hence data responsive to the command], 

Sicurello1 does not explicitly teach processing circuitry configured to generate dummy data, wherein the on body device is configured to wirelessly transmit at least one first response comprising the dummy data based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response.
However in analogous art, Simpson teaches processing circuitry [Simpson, Para 28, WLAN subsystem circuitry] configured to generate dummy data [Simpson, Para 28, Null frame, hence dummy data], wherein the on body device is configured to wirelessly transmit at least one first response comprising the dummy data based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response [Simpson, Para 28, If there is no data available, the WLAN subsystem waits until the expiration of a timer, hence a set time limit, at which time the WLAN subsystem transmits a null frame, hence dummy data].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 to include processing circuitry configured to generate dummy data, wherein the on body device is configured to wirelessly transmit at least one first response comprising the dummy data based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response as 
As to Claim 28, Sicurello1 modified by Simpson teaches the device of claim 24, the device of claim 24, configured to determine whether data responsive to the command is ready for transmission prior to expiration of a set time limit for response [Simpson, Para 37, If there is data available before the expiration of the window time period, the WLAN subsystem transmits the data].  
As to Claim 31, Sicurello1 modified by Simpson teaches the device of claim 24, configured to transmit a plurality of first responses, wherein each first response comprises dummy data, and wherein each first response is transmitted prior to expiration of a set time limit for response [Simpson, Para 28, If there is no data available, the WLAN subsystem waits until the expiration of a timer, hence a set time limit, at which time the WLAN subsystem transmits a null frame, hence dummy data].
 As to Claim 101, Sicurello1 modified by Simpson teaches the device of claim 24, wherein the processing circuitry is configured to generate the dummy data to be unresponsive to the command [Simpson, Para 28, The WLAN subsystem transmits the null frame after the expiration of the timer].

Claims 2 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 20090296742 by Sicurello et al. (hereinafter as Sicurello1) in view of U.S. PG Pub. No. 20050138451 by Simpson et al. (hereinafter as Simpson) and further view of US Patent No. 10561349 by Wedekind et al. (hereinafter as Wedekind). 

As to Claim 2, Sicurello1 modified by Simpson teaches the method of claim 1,
The combination of Sicurello1 and Simpson does not teach further comprising processing the received command while transmitting the at least one first response to the reader.
However in analogous art, Wedekind teaches further comprising processing the received command while transmitting the at least one first response to the reader [Wedekind, Para 67, Lines 9-14, Sensor electronic unit receives one or more commands and transmits the processed data to the requesting device].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 and Simpson to include further comprising processing the received command while transmitting the at least one first response to the reader as taught by Wedekind in order to improve wirelessly communicating blood glucose values to remote devices [Wedekind, Col 1, Lines 55-62].
As to Claim 25, Sicurello1 modified by Simpson teaches the device of claim 24,
The combination of Sicurello1 and Simpson does not teach wherein the on body device is configured such that the processing circuitry processes the received command while the communication circuitry transmits the at least one first response.
However in analogous art, Wedekind teaches wherein the on body device is configured such that the processing circuitry processes the received command while the communication circuitry transmits the at least one first response [Wedekind, Para 67, Lines 9-14, Sensor electronic unit receives one or more commands and transmits the processed data to the requesting device].
.

Claim 3 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 20090296742 by Sicurello et al. (hereinafter as Sicurello1) in view of U.S. PG Pub. No. 20050138451 by Simpson et al. (hereinafter as Simpson) and further view of US Patent No. 10561349 by Wedekind et al. (hereinafter as Wedekind) and U.S. PG Pub. No. 20100315225 by Teague (hereinafter as Teague). 

As to Claim 3, Sicurello1 modified by Simpson and Wedekind teaches the method of claim 2,
The combination of Sicurello1, Simpson and Wedekind does not teach wherein processing the received command comprises: generating the data responsive to the command; and encrypting the data responsive to the command.
However in analogous art, Teague teaches wherein processing the received command comprises: generating the data responsive to the command [Teague, Para 50, Wristband 1 periodically queries the sensor by sending sensor data query messages. In response, the sensor 2 transmits the data to the wristband 1]; and encrypting the data responsive to the command 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1, Simpson and Wedekind to include wherein processing the received command comprises: generating the data responsive to the command; and encrypting the data responsive to the command as taught by Teague in order to improve identifying and relaying medical sensor data to a network [Teague, Para 2-3].
As to Claim 26, Sicurello1 modified by Simpson teaches the device of claim 25, 
The combination of Sicurello1, Simpson and Wedekind does not teach wherein the processing circuitry is configured to encrypt the data responsive to the command and output the encrypted responsive data to the communication circuitry.
However in analogous art, Teague teaches wherein the processing circuitry is configured to encrypt the data responsive to the command and output the encrypted responsive data to the communication circuitry [Teague, Para 50, The wristband 1 communicates the sensor data through an encrypted communication link, hence data being encrypted before transmission].  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1, Simpson and Wedekind to include wherein the processing circuitry is configured to encrypt the data responsive to the command and output the encrypted responsive data to the communication circuitry as taught by Teague in order to improve identifying and relaying medical sensor data to a network [Teague, Para 2-3].

Claims 14, 16, 33, and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 20090296742 by Sicurello et al. (hereinafter as Sicurello1) in view of U.S. PG Pub. No. 20050138451 by Simpson et al. (hereinafter as Simpson) and further view of U.S. PG Pub No. 20150018643 by Cole et al. (hereinafter as Cole). 

As to Claim 14, Sicurello1 modified by Simpson teaches the method of claim 1, 
The combination of Sicurello1 and Simpson does not teach wherein the on body device comprises a first semiconductor device and a second semiconductor device communicatively coupled to the first semiconductor device with a communication interface.
However in analogous art, Cole teaches wherein the on body device comprises a first semiconductor device [Cole, Para 69, Sensor control device 120 comprises a first semiconductor chip 262] and a second semiconductor device communicatively coupled to the first semiconductor device with a communication interface [Cole, Para 61 and 69, A second semiconductor chip 263 communicatively coupled to the first semiconductor chip 262 with an interface, hence communication interface].  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 and Simpson to include wherein the on body device comprises a first semiconductor device and a second semiconductor device communicatively coupled to the first semiconductor device with a communication interface as taught by Cole in order to improve power consumption in analyte monitoring devices [Cole, Para 2-4].
As to Claim 16, Sicurello1 modified by Simpson and Cole teaches the method of claim 14, further comprising: 

generating the responsive data by the second semiconductor device; and outputting the responsive data from the second semiconductor device to the first semiconductor device over the communication interface, prior to transmitting the at least one second response to the reader device [Cole, Para 67-69, 147, and 154-155, The second semiconductor chip 263 generates the responsive analyte data and outputs the data to the first semiconductor chip 262].  
As to Claim 33, Sicurello1 modified by Simpson teaches the device of claim 24, 
The combination of Sicurello1 and Simpson does not teach wherein the on body device comprises a first semiconductor device and a second semiconductor device communicatively coupled to the first semiconductor device with a communication interface.
However in analogous art, Cole teaches wherein the on body device comprises a first semiconductor device [Cole, Para 69, Sensor control device 120 comprises a first semiconductor chip 262] and a second semiconductor device communicatively coupled to the first semiconductor device with a communication interface [Cole, Para 61 and 69, A second semiconductor chip 263 communicatively coupled to the first semiconductor chip 262 with an interface, hence communication interface]. 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 and Simpson to include wherein the on body device comprises a first semiconductor device and a second semiconductor device communicatively 
As to Claim 35, Sicurello1 modified by Simpson teaches the device of claim 33, 
The combination of Sicurello1 and Simpson does not teach wherein a first portion of the processing circuitry is located on the first semiconductor device and a second portion of the processing circuitry is located on the second semiconductor device.  
However in analogous art, Cole teaches wherein a first portion of the processing circuitry is located on the first semiconductor device [Cole, Para 69, Analog front end (AFE) 252, hence a first portion of the circuitry, located on the first semiconductor device] and a second portion of the processing circuitry is located on the second semiconductor device [Cole, Para 69, Power management circuitry 254, hence a second portion of the processing circuitry, located on the second semiconductor chip 263].  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 and Simpson to include wherein a first portion of the processing circuitry is located on the first semiconductor device and a second portion of the processing circuitry is located on the second semiconductor device as taught by Cole in order to improve power consumption in analyte monitoring devices [Cole, Para 2-4].
As to Claim 36, Sicurello1 modified by Simpson and Cole teaches the device of claim 35, wherein the first semiconductor device is configured to output a request for responsive data over the communication interface to the second semiconductor device [Cole, Para 67-69 and 147, The first semiconductor chip 262 outputs an NFC request for the analyte data to the second semiconductor chip 263 over the interface].  
Claim 37, Sicurello1 modified by Simpson and Cole teaches the device of claim 36, wherein the second semiconductor device is configured to generate the responsive data and output the responsive data to the first semiconductor device over the communication interface [Cole, Para 67-69 and 154-155, The second semiconductor chip 263 generates the responsive analyte data and outputs the data to the first semiconductor chip 262]. 

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 20090296742 by Sicurello et al. (hereinafter as Sicurello1) in view of U.S. PG Pub. No. 20050138451 by Simpson et al. (hereinafter as Simpson) and further view of 20150320315 by Sicurello et al (hereinafter as Sicurello2).
As to Claim 32, Sicurello1 modified by Simpson teaches device of claim 24, wherein the dummy data is: 
The combination of Sicurello1 and Simpson does not teach a predetermined code, indicated by a flag in a header of the at least one first response, pseudorandom data, or generated according to a dummy data algorithm.  
However in analogous art, Sicurello2 teaches a predetermined code, indicated by a flag in a header of the at least one first response, pseudorandom data, or generated according to a dummy data algorithm [Sicurello2, Para 103, The identification information is generated using a pseudorandom number generator].  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 and Simpson to include a predetermined code, indicated by a flag in a header of the at least one first response, pseudorandom data, or generated .

Response to Arguments
Applicant's arguments filed on 11/18/2021 have been fully considered but they are not persuasive. 
Applicant alleges that the cited references, whether considered individually or in a proper combination, fail to teach "wirelessly transmitting at least one first response to the reader device based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response, wherein the at least one first response comprises dummy data," as recited in claim 1. 

Argument 1:
Applicant argues that Simpson is not properly combinable with Sicurello-1 because Simpson is non-analogous art under MPEP §2141.01(a). More specifically, Simpson is not from the same field of endeavor as the subject matter of the pending claims, which is an analyte monitoring system. Rather, Simpson is directed to power save methods for the transmission of voice data over a Wireless LAN, and does not even mention the medical arts. Moreover, Simpson is not reasonably pertinent to the problem addressed by the subject matter of the pending claims, which is to maintain compliance with wireless communication standards.

Examiner’s Response: 
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
As applicant has stated, the instant invention and the field of endeavor is concerned with handling wireless communication in an analyte monitoring system, particularly in regard to maintaining compliance with timing requirements of communication protocols, thus although the field of endeavor for the instant invention may be placed in analyte monitoring systems, the problem being addressed is with communication protocols regardless of the particular embodiment of the invention and/or field of endeavor.  Thus one would be compelled to research and consider any /all references in the communication field to see how this problem has been addressed.
In the Simpson reference, the null frame is transmitted to indicate that there is no data for transmission [see Para 0033]. Transmission of a null frame after a set time solves the same problem as the instant application’s claimed limitation of wirelessly transmitting at least one first response to the reader device based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response, wherein the at least one first response comprises dummy data. Therefore, Simpson is reasonably pertinent to the particular problem with which the applicant is concerned and so is therefore clearly considered an analogous art.



Argument 2: 
Regarding Claims 1 and 24, Applicant argues that Simpson is deficient because it does not teach or describe transmitting dummy data "based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response". Simpson teaches the transmission of a null frame after the expiration of a polling window timer, which is not the same as ''determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response," as recited in independent claims 1 and 24.

Examiner’s Response: 
Examiner respectfully disagrees. While Sicurello1 discloses a method comprising wirelessly transmitting at least one response to a reader device, as disclosed in Para 0087-0088, it does not explicitly teach that the method comprises “wirelessly transmitting at least one first response to the reader device based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response, wherein the at least one first response comprises dummy data”. Simpson, however, discloses “wirelessly transmitting at least one first response to the reader device based on determining that data responsive to the 
Note that the claimed limitation of “wirelessly transmitting” could be performed at any time and read on the claim, as long as it is based on “determining that data responsive to the command is not ready for transmission prior to expiration…”, even though the actual step of “determining” is not a step of the method.
Further, The examiner notes that Claim 1 is a method claim that includes a contingent limitation (wirelessly transmitting at least one first response… based on determining that…). The claim includes reference to (based on) a “determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response”, however such is not an active step of the recited method and thus such determination is not guaranteed to occur and thus the contingent step of “wirelessly transmitting at least a first response…” is not required to be performed in the method and does not carry patentable weight (See MPEP 2111.04, which states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.“). 
Furthermore, Claim 1 contains nonfunctional descriptive limitations (see MPEP 2111.05) not carrying patentable weight because the details therein do not result in a change or .


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166. The examiner can normally be reached Mon, Wed, Th 10:00-5:00 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARYAM . SOLTANZADEH
Examiner
Art Unit 2646



/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646